Per Curiam,
Plaintiff walking down Pine street in the city of Philadelphia fell on the icy pavement. Examination showed a circular or curved rut in which his heel caught and his foot was turned. It was apparently made by a push cart in the soft snow or slush, later frozen hard and then covered with an inch or two of fresh snow that had fallen that morning. It was one of the most dangerous conditions that occur for pedestrians, but a condition incident to city pavements in our variable winter weather, and there was no evidence that the city had actual notice of it, or that it had been there long enough for notice to be implied.
Judgment ¿firmed.'